DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicant Amendments/Arguments
Applicant: Remarks: 103 Rejections
Examiner:  Claims 1, 5, and 18, are allowed, as they have incorporated indicated allowable subject matter.

Allowed Claims
Claims 1, 5, and 18 are allowed as written in the examiners amendment. Therefore dependent claims 3, 4, 21 and 5, 6, 7, 8, 9, 10, 11, 13, 14, 15, 16, 17, 22 and 20, 23 are allowed, as they are dependent upon an allowed claim.

Claims 1, 5, and 18 contain allowable subject matter, as written in the examiners amendment. Therefore dependent claims 3, 4, 21 and 5, 6, 7, 8, 9, 10, 11, 13, 14, 15, 16, 17, 22 and 20, 23 contain allowable subject matter, as they depend from one of claims 1, 5, and 18, and contain all subject matter disclosed in the claims from which they depend upon.

Allowable Subject Matter 
Examiner finds it unconventional and novel apply each of the concepts in combination with each other as recited in either of the independent claims. In particular a non-transitory machine readable storage medium comprising executable instructions that, as a result of execution by one or more processors of a computer system, cause the computer system to at least: subscribe to a scheduling topic, using an agent executing at a device, to receive schedule notifications about delivery of a data object; subscribe to a messaging topic corresponding to a data block size receivable by the device in response to receiving a schedule notification, wherein the messaging topic is associated with a delivery service, the agent selecting the messaging topic from a plurality of messaging topics 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRIKA PETERSON whose telephone number is (571)270-7055.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRIKA PETERSON/Examiner, Art Unit 2426 




/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426